Citation Nr: 1605730	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  10-15 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from September 1974 to April 1990.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, in support of his claim, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., at a Travel Board hearing.  A transcript of the hearing has been associated with his claims file, so is of record.

In November 2014 the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for further development and consideration.  To this end, the Veteran was afforded VA compensation examinations for his service-connected right ankle, bilateral knee, and sinusitis disabilities in February 2015 and a VA peripheral nerves examination in June 2015.  The examinations were required because additional medical comment was needed concerning the severity of these service-connected disabilities and, particularly, their functional impact, including especially on his ability to obtain and retain employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.  The claim also subsequently was referred to the Director of the Compensation Service for consideration of whether a TDIU was warranted on an extra-schedular basis pursuant to the special provisions of 38 C.F.R. § 4.16(b).  In October 2015, however, the Director of the Compensation Service determined that the totality of the evidence did not show the Veteran's condition warranted an extra-schedular grant of a TDIU, so the claim was returned to the Board for further appellate consideration.  Unfortunately, though, the claim requires still further development before being adjudicated on appeal, so the Board is again remanding it to the Agency of Original Jurisdiction (AOJ).

VA processed this appeal entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account these electronic records.


REMAND

The Board sincerely regrets the even further delay that will result from again remanding this claim.  Nevertheless, because there has not been compliance with the previous remand instructions, even what could be considered acceptable compliance, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board's November 2014 remand directed that all necessary VA compensation examinations be scheduled reassessing the severity of the Veteran's service-connected disabilities, including especially the functional impairment caused solely by these service-connected disabilities on his capacity to obtain and maintain substantially gainful employment (physical or sedentary).  That said, in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a) (2015); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").  It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).

While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.

As the Board previously explained, the Veteran's service-connected disabilities are:  residuals of a fractured right fibula, with traumatic arthritis of the right ankle, which was assigned a 20 percent evaluation as of April 28, 1990, and a 30 percent evaluation since July 6, 2007; left knee pain secondary to the fractured right fibula, which was assigned a 10 percent evaluation as of July 28, 2005; right knee pain secondary to the fractured right fibula, which was assigned a 10 percent rating as of July 28, 2005; sinusitis, which was assigned a noncompensable (so 0 percent) evaluation as of April 28, 1990, and a 10 percent rating as of July 28, 2005; and right leg superficial peroneal nerve injury, which was assigned a noncompensable rating as of April 28, 1990.  Considering the bilateral factor, he has had a combined 50 percent evaluation effectively since July 28, 2005.  See 38 C.F.R. § 4.25 (VA's combined ratings table).  So, as the Board also explained, he does not presently have sufficient ratings to satisfy the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU, even accepting that these disabilities stem from common etiology or single accident and, therefore, may be considered as one collective disability for the purpose of making this threshold preliminary determination.  Consequently, he has to rely instead on the alternative special provisions of § 4.16(b), allowing for the granting of this benefit on a special extra-schedular basis - providing it is indeed shown he is unemployable owing to his service-connected disabilities.

In response to the November 2014 remand directive, a February 2015 VA larynx and pharynx examination addressed the severity of the Veteran's service-connected chronic sinusitis and found that it did not impact his ability to work.  A February 2015 VA knee and lower leg examination addressed his service-connected knee conditions and found that they did not impact his ability to perform any type of occupational tasks.  He also underwent a VA ankle conditions examination in February 2015, and the examiner found that the Veteran's service-connected right ankle condition did impact his ability to perform any type of occupational tasks.

Additionally, a VA peripheral nerves examination was done in June 2015.  However, the examiner diagnosed chronic right cervical 5-6 radiculopathy and did not discuss the Veteran's service-connected right leg superficial peroneal nerve injury.  This VA examiner indicated the Veteran had severe weakness of his right upper extremity and that his right ankle condition was affected due to weakness, and that he was not fit for any physical or sedentary work.  He was not able to walk for short distances due to difficulty to make transfer.  The examiner then indicated that clarification was needed regarding the February 2015 VA ankle examination, but then rendered her own opinion that the Veteran "is not fit for physical or sedentary work [because] he has chronic ankle condition affecting ambulation, walking, and transfer.  He has cervical condition with radiculopathy affecting the use of his upper extremities in severe level.  In addition he has lumbar spine arthritis with involvement of lower extremities as well as neuropathy."

The Board's November 2014 remand had directed that the severity of all of the Veteran's service-connected disabilities be reassessed, including especially the functional impairment caused solely by these disabilities on his capacity to obtain and maintain substantially gainful employment.  But the June 2015 VA examiner did not discuss the functional impairment caused solely by the Veteran's service-connected right leg superficial peroneal nerve injury; to the contrary, there clearly was consideration of disabilities and consequent functional impairment owing, instead, to conditions that are not service connected, i.e., that are not related to or the result of his military service.  And, as the Board had explained, these other conditions that are not service connected cannot be factored into the unemployability determination.  Thus, an addendum opinion is needed from the June 2015 VA examiner to answer this critical question.  This examiner should also be asked to clarify whether it was her opinion that the Veteran was not fit for physical or sedentary work due solely to his ankle condition or whether it was a combination of his ankle, cervical, and lumbar spine conditions.

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  If still available, return the claims file to the VA examiner that evaluated the Veteran in June 2015 for an addendum opinion reassessing the severity of his service-connected right leg superficial peroneal nerve injury, including especially the functional impairment caused solely by this service-connected disability on his capacity to obtain and maintain employment (physical or sedentary) that is substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, etc., but not instead impairment owing to age or disabilities that are not service connected.

To this end, the examiner should also be asked to clarify whether it was her opinion that the Veteran was not fit for physical or sedentary work due solely to his ankle condition or whether it was a combination of his ankle, cervical, and lumbar spine conditions.

To reiterate, the examiner is reminded that the Veteran's age and any nonservice-connected disabilities may not factor into this determination.

To facilitate making this important determination, the examiner must again be provided the Veteran's claims file, including a complete copy of this remand and the prior one, and given opportunity to review the Veteran's medical and occupational histories.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner concludes that one would have to resort to mere speculation in determining whether there is unemployability owing only to the service-connected disability (or, instead, only when additionally considering disabilities that are not service connected), then there also needs to be sufficient explanation as to why a more definitive response is not possible or feasible.  In other words, merely saying he/she cannot respond will not suffice.

*If, for whatever reason, that original examiner is no longer available to provide this additional comment (supplemental opinion), then have someone else provide it that has the necessary qualifications.  In this eventuality this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or the additional comment may be provided, instead, merely by reviewing the claims file.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this TDIU claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

